Citation Nr: 0305632	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disability.

2.	Entitlement to service connection for a right eye 
disorder.

3.	Entitlement to service connection for sinusitis.

4.	Entitlement to service connection for prostatitis.

5.	Entitlement to service connection for urethritis.

6.	Entitlement to service connection for a left knee 
disorder.

7.	Entitlement to service connection for degenerative joint 
disease of the left hip.

8.	Entitlement to an increased rating for a left forearm 
disability, currently rated as 20 percent disabling.

9.	Entitlement to an increased (compensable) initial rating 
for the residuals of a left heel fracture. 

10.	Entitlement to an increased 
rating for a left shoulder disability, higher than 
0 percent from February 6, 1992, to June 23, 1999, and 
higher than 10 percent after June 23, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran had active service from October 1961 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the RO 
which granted service connection for the residuals of an 
injury to the left forearm and assigned a 10 percent 
evaluation for this disability from February 6, 1992.  The RO 
denied service connection for a left shoulder disorder.

In a rating decision of May 1994, the RO increased the 
evaluation for the veteran's residuals of a left forearm 
injury to 20 percent disabling from February 6, 1994.  The RO 
also found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a left shoulder disability and denied service 
connection for residuals of an eye injury, a left knee 
disorder, residuals of fractures of the heels, a right 
shoulder disability, sinusitis, a chronic lung disorder, 
prostatitis, and urethritis.

In an October 1997 rating action, the RO granted service 
connection for the residuals of a left heel fracture and for 
arthralgia of the left shoulder.  Noncompensable evaluations 
were assigned for each of these disabilities.

In June 1999, the veteran appeared and gave testimony at a 
hearing in Washington D.C.  A transcript of that hearing is 
of record.  

The Board, in a December 1999 decision, granted service 
connection for the residuals of a fracture of the right heel 
and remanded the remaining issues developed for appellate 
review.  

In March 2002, the veteran submitted a timely substantive 
appeal on the issues of his entitlement to service connection 
for degenerative joint disease of the left hip, a higher 
initial rating for the residuals of the left heel fracture, 
and a higher initial rating for the left shoulder disability.  
The RO granted service connection for a respiratory disorder 
in a September 2002 decision, and there is no current appeal 
for a higher initial rating of record.  


REMAND

The veteran attended a hearing before a Member of the Board 
in December 1999.  The Member of the Board who conducted that 
hearing is no longer employed with the Board, so the veteran 
was provided an opportunity to request another hearing.  And 
in a letter dated in September 2002, he requested a hearing 
before another Member of the Board in Washington, D.C.  It 
was noted that he was removed from the hearing docket in 
November 2002.  He submitted a letter, dated in February 
2003, requesting a video-conference hearing before a Member 
of the Board (now Veterans Law Judge) who will ultimately 
decide his claims.

The requested video-conference hearing has not been held.  
Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for 
such a hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700 (2002).

Accordingly, the claims hereby are REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
video-conference hearing before a 
Veterans Law Judge at the soonest 
available opportunity, with notice 
provided to both the veteran and his 
representative.  Unless the veteran 
indicates, preferably in a signed 
statement, that such a hearing is no 
longer desired, the hearing should be 
held and the claims file thereafter 
returned to the Board in accordance with 
current appellant procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The appellant has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




